DETAILED ACTION
This action is responsive to the Application filed 12/21/2021.
Accordingly, claims 21-41 are submitted for prosecution on merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21, 38, 40 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 17, 19 of U.S. Patent No. 11,210,285 (hereinafter ‘285).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following observations. Following are but a few examples as to how the certain claims from the instant invention and from the above copending application are conflicting with each other.
	Instant claim 21					‘285 claim 1
method implemented for providing one or more interfaces and storage that stores datasets having one or more attributes, and access to the one or more attributes of the datasets, including: accessing a schema that specifies relationships among datasets represented in the schema, one or more computations on one or more of the datasets, or one or more transformations of one or more of the datasets;
method implemented for a development environment and storage of datasets with access to the one or more attributes of the datasets, including: accessing a schema that specifies relationships among datasets represented in the schema, one or more computations on one or more of the datasets, or one or more transformations of one or more of the datasets;
identifying, from among the datasets, a plurality of the datasets in storage, by: selecting a dataset from among the datasets; and
 identifying, from the schema, one or more other datasets that are related to the selected dataset; identifying attributes of the plurality of the datasets;
identifying, from among the datasets, a plurality of the datasets in storage, by: selecting a dataset from among the datasets; and identifying, from the schema, one or more other datasets that are related to the selected dataset; identifying attributes of the plurality of the datasets;
generating logical data representing identified attributes of the plurality of the datasets and further representing one or more relationships among the attributes;
generating logical data representing identified attributes of the plurality of the datasets and further representing one or more relationships among the attributes; 
providing, through one or more interfaces, access to one or more portions of the logical data representing the identified attributes of the plurality of the datasets; 
receiving, from the one or more interfaces, a specification that specifies at least one of the identified attributes in performing an operation;
providing, by the development environment, access to one or more portions of the logical data representing the identified attributes of the plurality of the datasets; receiving, from the development environment, a specification that specifies at least one of the identified attributes in performing an operation;
based on the specification and on the one or more relationships among the identified attributes represented by the logical data, generating a computer program that is configured to perform the operation by accessing, from storage, at least one dataset from the plurality, with the at least one dataset accessed having the at least one of the attributes specified in the specification
based on the specification and on the one or more relationships among the identified attributes represented by the logical data, generating a computer program that is configured to perform the operation by accessing, from storage, at least one dataset from the plurality, with the at least one dataset accessed having the at least one of the attributes specified in the specification


	Thus, instant claim 21 is deemed an obvious variant to ‘285 claim 1.
		Instant claim 38					‘285 claim 17
system for providing one or more interfaces and storage of datasets with access to one or more attributes of the datasets, including: instructions to cause one or more processors to perform operations comprising: accessing a schema that specifies relationships among datasets represented in the schema, one or more computations on one or more of the datasets, or one or more transformations of one or more of the datasets;
system for providing a development environment and storage of datastes with access to one or more attributes of the datasets, including instructions to cause one or more processors to perform operations comprising: accessing a schema that specifies relationships among datasets represented in the schema, one or more computations on one or more of the datasets, or one or more transformations of one or more of the datasets;
identifying, from among the datasets, a plurality of the datasets in storage, by: selecting a dataset from among the datasets; and identifying, from the schema, one or more other datasets that are related to the selected dataset; identifying attributes of the plurality of the datasets;
identifying, from among the datasets, a plurality of the datasets in storage, by: selecting a dataset from among the datasets; and identifying, from the schema, one or more other datasets that are related to the selected dataset; identifying attributes of the plurality of the datasets;
generating logical data representing identified attributes of the plurality of the datasets and further representing one or more relationships among the attributes; providing, through one or more interfaces, access to one or more portions of the logical data representing the identified attributes of the plurality of the datasets;
generating logical data representing identified attributes of the plurality of the datasets and further representing one or more relationships among the attributes; providing, by the development environment, access to one or more portions of the logical data representing the identified attributes the plurality of the datasets;
receiving, from the one or more interfaces, a specification that specifies at least one of the identified attributes in performing an operation;
receiving, from the development environment, a specification that specifies at least one of the identified attributes in performing an operation;
based on the specification and on the one or more relationships among the identified attributes represented by the logical data, generating a computer program that is configured to perform the operation by accessing, from storage, at least one dataset from the plurality, with the at least one dataset accessed having the at least one of the attributes specified in the specification
based on the specification and on the one or more relationships among the identified attributes represented by the logical data, generating a computer program that is configured to perform the operation by accessing, from storage, at least one dataset from the plurality, with the at least one dataset accessed having the at least one of the attributes specified in the specification

	
	Hence, instant claim 38 (system) is deemed obvious over ‘285 claim 17 (system).
	Instant claim 40 (medium) recites the same steps of instant claim 21 or 38, and ‘285 claim 19 (medium) recites the same limitations as ‘285 claim 17.
	Hence, instant (medium) claim 40 is deemed obvious over ‘285 (medium) claim 19.
	Dependent (instant) claims 22-37, 39, 41 are therefore unpatentable for being dependent on a rejected base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
Octobre 02, 2022